 



Exhibit 10.1

2002 ANNUAL INCENTIVE PLAN (AIP)

WHO PARTICIPATES:
Key executives designated by the Chairman of the Board based on qualifying
factors established by the Organization and Compensation Committee (the
Committee) of the Board of Directors.

FUNDING THE AIP:
The company must achieve a minimum of (minimum amount) EPS for any funding of
AIP awards, regardless of any other financial or non-financial results or
individual performance. EPS must exceed (amount) for financial metric payments
above target to occur.

WHAT IS MEASURED — THE AIP COMPONENTS:
There are three financial measurements, as well as the individual performance
evaluation, which comprise the 2002 AIP award opportunity. The financial metrics
have been selected because they directly align with the company’s overall goals
and objectives:



  - Net Earnings
- Sales Growth
- Net Working Capital

The individual performance evaluation is linked to the achievement of your goals
and objectives, as well as competency development, established and measured
through the Performance Success management process.

INDIVIDUAL AIP AWARD DETERMINATION:
Individual incentive awards are determined by adding the percentages earned
based on the level of achievement for financial measurements and your individual
performance evaluation. A pro rata incentive award percentage is calculated for
gradations between achievement levels for financial results. The sum of the
percentages is multiplied by your annual base pay as of December 27, 2002 to
arrive at your award amount. For participants with an individual performance
rating of “Needs Improvement”, the total incentive award (financial results and
individual performance) may be reduced by up to 100%. In addition, awards for
company financial performance may be reduced based on business unit performance
below target.

AIP ADMINISTRATION GUIDELINES:
The Committee administers the AIP on behalf of the company. This responsibility
includes interpretation of the plan and the sole and absolute discretion to
establish plan provisions, performance measures, performance targets, specific
award levels and participation eligibility. All Committee interpretations,
determinations, and actions will be final, conclusive and binding on all
participants. The Committee has authorized the Chairman of the Board as its
designee in matters of annual plan administration upon its approval of
performance measures and targets.

AIP TERMS AND CONDITIONS:



  1.   All financial results will be measured on an “as reported” basis with no
adjustment for any effect of currency fluctuations.     2.   The Chairman of the
Board or his designee will adjust financial measurements and/or calculations as
appropriate for mergers, acquisitions, divestitures and/or other one-time or
special qualifying events identified as an exception.     3.   To be eligible
for an AIP award, a participant must be in active pay status continuously
through the last company-scheduled workday of the year. Partial payments may be
considered, at the full discretion of the Committee or its designee, for
retirees as defined by the company’s retirement plan, who leave before the end
of the plan year.     4.   The Committee or its designee may determine in its
sole and absolute discretion, the status and incentive award level for any
participant whose responsibilities are changed, and of any key employee who
becomes eligible to participate in the plan after the beginning of the
performance period.     5.   AIP awards are payable either in cash or stock at
the Committee’s discretion.     6.   The Committee at any time and from time to
time may terminate, suspend, modify or amend the plan. Nothing in this plan or
any award granted shall confer on a participant any right to continue in the
employ of the company or interfere in any way with the right of the company to
terminate any employment.     7.   Achievement of financial metrics as publicly
reported does not guarantee payments under the plan. Accrual funding for payment
purposes occurs only after financial metrics are achieved.